Citation Nr: 0912655	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  04-44 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for atherosclerotic coronary artery disease (ASCAD), status 
post coronary artery bypass graft (CABG).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to 
December 2003.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington in which entitlement to service 
connection for ASCAD status post CABG was granted and 
evaluated as noncompensable, effective in January 2004.

In an October 2004 rating decision, the RO increased the 
evaluation for ASCAD status post CABG to 10 percent, 
effective in January 2004.  As this increased rating does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue remains 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing before the undersigned Veterans Law Judge, the 
Veteran testified that his service-connected heart condition 
had worsened since his most recent, December 2007, VA 
examination.

He also testified that he had received treatment for his 
condition, including at Madigan Army Medical Center and 
Landstuhl Army Medical Center.  He testified that he required 
treatment while deployed in his civilian capacity to Qatar.  
The most recent treatment records present in the claims file 
are dated in 2005.

Given the Veteran's testimony, additional VA examination is 
necessary to determine the nature and extent of his service-
connected heart condition.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

1. Ask the Veteran to identify any and 
all VA and non-VA health care providers 
who have treated him for his service-
connected heart condition.  Ensure that 
all identified VA and non-VA medical 
treatment records that are not already of 
record are obtained.  

Take all necessary follow-up actions, as 
indicated. Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

2. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature and 
extent of his service-connected ASCAD 
status post CABG. All indicated tests and 
studies should be performed. The claims 
folder, including a copy of this remand 
and transcripts of the February 2009 
hearing must be provided to the examiner 
in conjunction with the examination.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for an initial evaluation 
greater than 10 percent for ASCAD status 
post CABG, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the Veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




